DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 12/01/2021.
Claims 1, 4, 8, 11, and 15-16 have been amended and are hereby entered.
Claims 3, 5-7, 10, 12-14, and 17-20 have been canceled.
Claims 1, 2, 4, 8-9, 11, and 15-16 are currently pending and have been examined.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
Domestic Benefit
	The ADS filed on 07/09/2019 properly claims the benefit of Provisional Application 62/696,726, filed on 07/11/2018.  As this Provisional Application supports all claims as currently filed, all claims are granted an effective filing date of 07/11/2018.

Response to Applicant’s Arguments
Claim Rejections – 35 USC § 112
The previous 112(a) rejections are obviated by the cancellation of Claims 5-7, 12-14, and 17-20; therefore, these rejections are withdrawn.
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant argues against the conclusion described in the line “[n]one of these recited steps is inherently technological in nature, instead relating to the keeping and updating of records, and could be performed absent any of the recited technical components,” pulled out of context from the previous Office Action (discussing particular steps which Applicant was attempting to analogize to the Packet Intelligence case, an argument to which Applicant does not presently return), by variously asserting what the independent claims as presently amended are directed to (both asserting that the claims do not recite abstract ideas and asserting that they provide significantly more than any recited abstract ideas), that said independent claims embody an improvement to computer functionality or other technology, and analogizing said independent claims to those of Example 42 of the October 2019 PEG Update.  Examiner disagrees, as these arguments misapprehend the disclosure of the previous Office Action, the standards of the 101 analysis as laid out in the MPEP, and the analysis set forth in Example 42.  
As a preliminary matter, Examiner notes a logical flaw present throughout these arguments.  Applicant’s arguments appear to believe that merely claiming an otherwise 
Regarding Applicant’s arguments as to particularly what the independent claims are “directed to,” Applicant states the following:  “As presented in this paper, Claims 1, 8, and 15 are directed to a method of validating supplier records against master records obtained through batch processing with a particularized form of interaction with an ERP system to request and obtain validation. As presented in this paper, the claims do not cover a building block of human ingenuity, a fundamental economic practice, a method of organizing human activity, an idea of itself, or a mathematical relationship/formula. Instead, Claims 1, 8, and 15 
This argument is flawed for several reasons.  Firstly, Applicant’s assertion of what the claims are “directed to” is a conclusory statement, lacking any of the reasoning or analysis required in the steps of the 101 analysis.  Particularly, Steps 2A, Prong Two and 2B (the “directed to” inquiry of the 101 analysis) requires a comparison of recited abstract ideas against any recited additional elements, considering how said additional elements function in the claim as a whole.  Mere conclusory statements are not proper arguments.  Secondly, the assertion that the claims “do not cover” (by which Examiner assumes Applicant refers to the recitation of abstract ideas under Step 2A, Prong One) the categories of abstract idea enumerated in the MPEP is likewise a conclusory statement absent any reasoning or analysis, and as such is likewise an improper argument.  Additionally, the immediately subsequent assertion that the claims “merely involve, and only in part, what could be argued to be an abstract concept” conflicts with the assertion that the claims “do not cover” abstract ideas.  In both cases, Examiner disagrees, as many of the underlying steps, despite being claimed at a high level as being performed by or in conjunction with computer components, recite abstract ideas.  See updated 101 rejections below for more information.  Thirdly, Examiner also notes that claims which are not entirely abstract (e.g., “involve, and only in part” an abstract idea) may still be determined to be directed to the recited abstract idea under Step 2A, Prong Two.  The mere 
Along the same lines, Applicant argues that any recited abstract ideas are “obviated by additional elements that represent significantly more than any judicial exception, and/or the claims integrate a practical application of computing technology, and/or the claims represent an inventive concept.”  Particularly, Applicant asserts that “[t]he claims recite a method used in the context of an e-procurement system that is communicatively coupled to a plurality of buyer 
Applicant makes various assertions that the claims embody an improvement to computer functionality or other technology.  Before discussing these arguments on their merits, Examiner notes that he agrees with Applicant’s assertion that “[t]he fact that the claims involve keeping and updating of digital data records does not doom the claims when the claims as a whole provide a technical solution to a technical problem.”  Indeed, Examiner’s agreement with this notion should be particularly clear in light of the two previous discussions of the batch processing argument, which was not rejected because the overall thrust of the claims relates to the abstract concept of record keeping, but rather was treated on its merits and rejected because the original disclosure did not meet the evidentiary standards for an improvement to computer functionality or other technology under MPEP 2106.05(a) and because, as described, it appeared to be merely applying the previously-existing improvement of batch processing to a 
Regarding the merits of Applicant’s arguments that the claims embody an improvement to computer functionality or other technology (MPEP 2106.05(a)), Applicant first asserts that “Paragraphs 0004 and 0005 of Applicant's specification detail the problems of past systems in which duplicate entry of supplier information was required to create a supplier record in an e-procurement system even though equivalent data could have existed in a separate ERP system.”  Similarly to the previously asserted improvements discussed above, that Paragraphs 0004-0005 discuss this problem couched in technological language does not make it so.  In Paragraph 0004, the problem of “an enterprise buyer, who seeks to purchase goods from a supplier by creating a purchase order or requisition for the goods in an e-procurement system, 
Applicant asserts that “[t]he claimed process solves the technical problems of incompatibility and delay identified in paragraphs 0004 and 0005 using elements and limitations that tie the process to a particular technological environment and that cannot be mentally or manually performed.”  The delay problem described in Paragraphs 0004-0005 is an abstract problem for which an abstract solution merely claimed as being performed in technological components is provided, as explained above.  Examiner notes that no “incompatibility” problem appears to be discussed in Paragraphs 0004-0005, nor anywhere else in the original disclosure, unless Applicant means this to describe the inability of a third party to facilitate a transaction when lacking sufficient information about one party (also an abstract concern, as discussed above).  As also noted above, the provided solutions may certainly be performed manually.  Further, the general tying of a process to a particular technological environment is insufficient to integrate an abstract idea into a practical application (see MPEP 2106.05(h)).  
Applicant refers to CosmoKey Solutions GmbH v. Duo Security LLC, improperly boiling the analysis thereof to simply “claimed steps were developed by the inventors, are not admitted CosmoKey case, though not explicitly argued, the Federal Circuit found therein that the claims embodied an improvement to the technological process of computer-based authentication.  This improvement and the steps thereof (involving the tracking of a user’s mobile phone location, the request for an authentication signal from a terminal upon which someone is attempting to perform a transaction, and the activating of a normally deactivated authentication signal on a mobile phone tied to a particular user within a timeframe) are inherently technological in nature, as the steps therein are not merely otherwise manual steps performed at a high level by computer components, but rather a sequence of steps which would have no meaning outside of the technological context of computer-based authentication.  Further, the specification of the ‘903 patent at issue in that case provided significant evidence regarding conventional methods of computer-based authentication, the technological shortcomings thereof attempting to be solved by the ‘903 patent, and the advantages provided by the claimed authentication method.  Applicant cannot say their application does the same.  As explained above, the problems described and solutions provided in Applicant’s specification are not inherently technological in nature, but rather relate to CosmoKey.
Finally, Applicant analogizes the presently amended independent claims to Example 42 of the October 2019 PEG Update.  Examiner assumes Applicant’s arguments related thereto are directed to Claim 1 of Example 42, as the analysis finds that Claim 2 is not eligible under 101.  Applicant, at a very high level, compares a listing of the steps of Example 42’s Claim 1 against some steps of the present independent claims, ignoring the actual analysis set forth in Example 42 as to why Claim 1 thereof is eligible, and concluding that “[t]he present claims are indistinguishable, in terms of an eligibility rationale, from those of Example 42, and should be deemed eligible for that reason alone.”  Applicant’s argument is mistaken, both in its conclusion that the claims are indistinguishable and even in the summary of the steps of the present application’s independent claims.  Regarding this summary, Examiner notes that some statements are incorrect (e.g., as presently claimed, the e-procurement system is not required to obtain and store record data from “various sources,” nor is the new record validated “based on the master record”) and others are not embodied in the present claims (e.g., the performance of any step particularly in “real time”).  
Examiner notes that claims are analyzed under 101 based on what is actually claimed in the context of the claim as a whole rather than by highly generalized summaries of limitations, for which the specifics of what is claimed as well as the context of the claim as a whole (e.g., what data is transmitted and what purpose that serves in the invention) have been removed.  
Claim Rejections – 35 USC § 103
	In light of the present amendments thereto, Examiner finds that the independent claims as a whole are not obvious over the art at the time of filing.  As such, the previous 103 rejections are withdrawn.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 8-9, 11, and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 8, and 15, the limitations of transmitting, to a particular enterprise resource planning system among the one or more enterprise resource planning systems, a request to validate a draft; the draft having been created by, using the e-procurement system, receiving a request to create a new supplier record for the particular supplier, a supplier name of the particular supplier being not recognized by the e-procurement system; using the e-procurement system, receiving new input supplier data associated with the new supplier record; using the e-procurement system, suspending a draft of the new supplier record, the new supplier record comprising a set of the new input supplier data that cannot be used in a further e-procurement process before being validated, the draft being based, at least in part, on the new master supplier record for the particular supplier; using the e-procurement system, linking the new supplier record to a supplier information management record in the particular enterprise resource planning system; and using the e-procurement system, receiving a 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of one or more computing devices upon which the method is performed; a non-transitory computer-readable storage medium storing instructions executable by a processor; a server computing device having one or more first processors and first storage media storing first instructions for execution by the one or more first processors of the server computing device; a buyer computing device having one or more second processors and second storage media storing second instructions for execution by the one or more second processors of the buyer computing device; an e-procurement system that is communicatively coupled to a plurality of buyer computers and supplier computers; one or more enterprise resource planning systems; the previous set of supplier record data having been gathered from one or more enterprise resource planning systems, and representing records from at least one of buyer computers and supplier computers; and one or more supplier records associated with the particular supplier that were received through batch processing before the delayed processing timing has been met.  The one or more computing devices upon which the method 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, or generally linking the use 
Claims 2, 4, 9, 11, and 16, describing various additional limitations to the method of Claim 1, the product of Claim 8, or the machine of Claim 15 amount to substantially the same unintegrated abstract idea as Claims 1, 8, and 15 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claims 2 and 9 disclose additional specifics as to how master and particular supply records and custom recommendations therefor are to be determined (merely narrowing the field of use), which does not integrate the claims into a practical application.
Claims 4, 11, and 16 disclose generating and sending a confirmation request to a supplier for a second set of supplier record field values when a new master supplier record is determined, said second set of supplier field values being associated with the new master supplier record and different than the first set of supplier record field values, as well as receiving a response thereto (abstract ideas in the form of certain methods of organizing human activity), , which do not integrate the claims into a practical application.
Claim 16 additionally discloses a supplier computer system similar to that of the server and buyer systems (generally links the use of a judicial exception to a particular technological environment or field of use), which does not integrate the claim into a practical application.


Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20190287063 – “Methods of Performing a Dispatched Consumer-to-Store Logistics Operation Related to…,” Skaaksrud et al, disclosing a system for maintaining and periodically updating records
O’Brien, “Sustaining Data Quality – Lessons from the Field,” ProQuest Dissertations Publishing (2011), disclosing various advice and techniques for maintaining up-to-date databases in conjunction with enterprise resource planning systems
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628